 
 
I 
111th CONGRESS
1st Session
H. R. 1352 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Pomeroy (for himself, Mr. Wilson of Ohio, Mr. Tim Murphy of Pennsylvania, Mr. Tiberi, Mr. Rogers of Michigan, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVI of the Social Security Act to clarify that the value of certain funeral and burial arrangements are not to be considered available resources under the supplemental security income program. 
 
 
1.Certain funeral and burial arrangements not considered resources 
(a)In generalSection 1613(e)(3) of the Social Security Act (42 U.S.C. 1382b(e)(3)) is amended by adding at the end the following: 
 
(C)If— 
(i)an individual or the individual’s spouse enters into an irrevocable contract with a provider of funeral goods and services for a funeral; 
(ii)the individual or the individual’s spouse funds the contract by paying for the goods and services; and 
(iii) 
(I)the funeral provider subsequently places the funds in a trust or in escrow; or 
(II)the individual or the individual’s spouse establishes an irrevocable trust, and the funeral provider is the named beneficiary of the trust, 
then the trust or escrow shall not be considered a resource available to the individual.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to payments for supplemental security income benefits under title XVI of the Social Security Act for months beginning 90 days or more after the date of the enactment of this Act. 
 
